Name: Commission Regulation (EC) No 1301/2002 of 18 July 2002 determining the sensitive production areas and/or the groups of high-quality varieties exempt from application of the quota buyback programme in raw tobacco for the 2002 harvest
 Type: Regulation
 Subject Matter: production;  plant product;  consumption;  agricultural structures and production;  Europe
 Date Published: nan

 Avis juridique important|32002R1301Commission Regulation (EC) No 1301/2002 of 18 July 2002 determining the sensitive production areas and/or the groups of high-quality varieties exempt from application of the quota buyback programme in raw tobacco for the 2002 harvest Official Journal L 191 , 19/07/2002 P. 0007 - 0007Commission Regulation (EC) No 1301/2002of 18 July 2002determining the sensitive production areas and/or the groups of high-quality varieties exempt from application of the quota buyback programme in raw tobacco for the 2002 harvestTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 546/2002(2), and in particular Article 14a thereof,Whereas(1) Under Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector(3), as last amended by Regulation (EC) No 1005/2002(4), the Commission must determine, on the basis of proposals from the Member States, which sensitive production areas and/or groups of high-quality varieties of each Member State's guarantee threshold are to be exempt from application of the quota buyback programme.(2) At the request of some Member States, these groups of high-quality varieties should be determined for the 2002 harvest.(3) As Regulation (EC) No 2848/98 stipulates that the Member State must make public its intention to sell from 1 September, this Regulation must apply from 1 September 2002.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1The quantities of groups of high-quality varieties exempt from quota buyback for the 2002 harvest as referred to in Article 34(2) of Regulation (EC) No 2848/98 are as follows:(a) in Portugal:>TABLE>(b) in France:>TABLE>Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 September 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 84, 28.3.2002, p. 4.(3) OJ L 358, 31.12.1998, p. 17.(4) OJ L 153, 13.6.2002, p. 3.